Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 30, 2018

                                        No. 04-18-00067-CR

                                          Tommy LUNA,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2016-CRN-000986-D1
                          Honorable Jose A. Lopez, Judge Presiding


                                           ORDER
       On November 13, 2018, Appellant’s court-appointed appellate counsel filed a fourth
motion for an extension of time to file Appellant’s brief, an Anders brief, and a motion to
withdraw. See Anders v. California, 386 U.S. 738, 744 (1967); High v. State, 573 S.W.2d 807,
811 (Tex. Crim. App. [Panel Op.] 1978).
         Appellant’s motion for extension of time to file the brief is GRANTED. Appellant’s
brief is deemed timely filed.
       In counsel’s certification to this court, Appellant’s counsel explained that he took the
following steps:
       (1)     notified Appellant that counsel filed an Anders brief and a motion to
               withdraw, and provided Appellant with a copy of the documents,
       (2)     advised Appellant of his right to review the appellate record and to file a
               pro se brief, and
       (3)     provided Appellant with a motion to request the appellate record.
See Kelly v. State, 436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014); Ex parte Owens, 206
S.W.3d 670, 674 n.28 (Tex. Crim. App. 2006); Meza v. State, 206 S.W.3d 684, 688–89 (Tex.
Crim. App. 2006).
       The State filed a letter conditionally waiving its right to file a brief.
        Appellant’s pro se brief is due THIRTY DAYS from the date of this order. See TEX. R.
APP. P. 38.6(a).
     If Appellant files a pro se brief, the State may file a responsive brief within THIRTY
DAYS after Appellant’s pro se brief is filed in this court. See id. R. 38.6(b).
        If this court determines Appellant’s appeal is frivolous, Appellant may file a petition for
discretionary review with the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.4.
Appellant must file the petition with the Clerk of the Court of Criminal Appeals within thirty
days after this court issues its judgment. See TEX. R. APP. P. 68.2(a). The petition should be
addressed to Clerk of the Court of Criminal Appeals, P.O. Box 12308, Austin, Texas 78711.
       Counsel’s motion to withdraw is held in abeyance pending further order of this court.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court